IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 630 MAL 2015
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
JUSTIN CORLISS,                           :
                                          :
                   Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,             : No. 631 MAL 2015
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
JUSTIN CORLISS,                           :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

and ancillary are hereby DENIED.